Citation Nr: 1640201	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  13-14 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as a result of exposure to herbicides.

2.  Entitlement to service connection for non-Hodgkin's lymphoma, to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from January 1958 to December 1960.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In May 2016, the Veteran provided testimony at a travel Board hearing.  A transcript of the hearing is of record.  The Veteran submitted additional evidence along with a waiver of initial RO consideration at the hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his currently diagnosed prostate cancer and non-Hodgkin's lymphoma are the result of in-service exposure to herbicides.  Specifically, the Veteran states that he was exposed to herbicides while stationed at Ft. Detrick, Maryland from July 1959 to December 1960.  He reports that his duties as a mechanical draftsman exposed him to new and spent bomblets, which had been used in the testing of effective distribution of herbicides.  He asserts that some of the spent bomblets had tested Agent Orange or other herbicides.  

Of record are letters dated in February 2013 from a private physician and in July 2014 from a VA physician, relating the Veteran's prostate cancer and non-Hodgkin's lymphoma to his reported herbicide exposure in service.

VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o) directs that the Veteran be asked for the approximate dates, location, and nature of the alleged exposure.  If a statement is received from the Veteran, this detailed statement of the Veteran's claimed herbicide exposure must be sent to the Compensation and Pension Service via e-mail and a review be requested of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification. Moreover, if the Veteran does not supply specific information regarding his alleged exposure, the case should be referred to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist. 

A review of the record reflects that all of the above listed procedures were not  completed.  The Court has consistently held that evidentiary development procedures provided in VA's Adjudication Procedure Manual are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty to assist requirement when it failed to remand the case for compliance with the evidentiary development called for by the M21-1).  Although the record reflects that a review of a comprehensive report prepared by the Department of Defense revealed that small amounts of herbicides were utilized at Ft. Detrick, Maryland in July 1959, the RO found that the Veteran's service personnel records did not demonstrate that he had been involved in this testing.  Nevertheless, despite the absence of verification of herbicide exposure, a request was not made to the JSRRC for verification.  The Board concludes that this matter must be remanded for compliance with the procedures set forth in the VA Adjudication Manual.

Additionally, the record does not appear to include the Veteran's complete service personnel records.  A request must be made in this regard.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the Veteran's complete service personnel records and associate them with the Veteran's electronic claims folder.  If such records are unattainable, a formal finding of such should be made and entered into the Veteran's electronic claims folder.

2.  Follow the development procedures for the Veteran's alleged herbicide exposure per the M21-1MR, to include the following, as appropriate:

(a) Furnish the Veteran's detailed description of exposure to herbicides while stationed at Fort Detrick, Maryland, from July 1959 to December 1960, to Compensation and Pension Service via e-mail, and request a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were present as alleged.

(b)  If the alleged herbicide exposure is not confirmed, send a request to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides as alleged.  If sufficient information cannot be obtained from the Veteran to meet the JSRRC guidelines, refer the case to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.

3.  Thereafter, if there is evidence that the Veteran was exposed to any herbicides, arrange for a medical professional with appropriate expertise to review the relevant documents in the Veteran's VA claims folder and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that there is an etiological relationship between the Veteran's diagnosed prostate cancer and/or non-Hodgkin's lymphoma and service, with specific consideration of exposure to herbicides while stationed at Fort Detrick, Maryland.  

4.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




